DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishikawa (U.S. Patent Application Publication No. 2019/0371800)

Regarding claim 1. A semiconductor memory device comprising: 
Nishikawa discloses: 3a
a memory cell array disposed on a source plate(132 142 on plate 10); 
a discharge plate(6) disposed under a bottom surface of the source plate(10);
 a source line(640 780) discharge circuit disposed on a substrate below the discharge plate, and electrically coupling the discharge plate to a ground node in response to a source line discharge control signal;([0095]) and


Regarding claim 2. Nishikawa discloses: 3a
The semiconductor memory device according to claim 1, wherein the discharge plate(6 being metal [0067]) is formed of a material which has a resistivity smaller than a resistivity of a material in the source plate(10 being source level materials, [0067]). 

Regarding claim 3. Nishikawa discloses: 3a The semiconductor memory device according to claim 1, wherein the source plate includes polysilicon([0054]10’ being in-process source level material layers including polysilicon), and the discharge plate includes a metal(6 being metal, [0066][0068]-). 

Regarding claim 4. Nishikawa discloses: 3a The semiconductor memory device according to claim 1, wherein the discharge plate (6)has an area substantially similar to a surface area of the bottom surface of the source plate(10, 6 and 10 area being substantially similar). 

Regarding claim 5. Nishikawa discloses: 3a 


Regarding claim 6. Nishikawa discloses: 3a
 The semiconductor memory device according to claim 1, wherein the source line discharge circuit overlaps with the discharge plate in a vertical direction. (6’ and 10’ overlapping as shown in fig. 3a. )

Regarding claim 7.
Nishikawa discloses: 3a The semiconductor memory device according to claim 6, wherein the discharge path is provided in the vertical direction. (path from 6’ to 620 provided In vertical direction of fig. 3a)

Regarding claim 8. A semiconductor memory device comprising: 
Nishikawa discloses: 13a 

a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked in a vertical direction on the source plate;(142 and 132 on 10)
 a discharge plate(6) disposed on a bottom surface of the source plate(10); 
a logic structure (640 and 780)including a source line discharge circuit disposed on a substrate(700) below the discharge plate (640 and 780 below 6;); 
a plurality of dielectric layers disposed between the substrate(700) and the discharge plate; and (758, 756, 762)
a discharge path disposed in the plurality of dielectric layers(640 and 630 and 780), wherein 
the discharge path couples the discharge plate and the source line discharge circuit, and wherein the plurality of dielectric layers covers the source line discharge circuit.(640, 630 and 780 covered by dielectric material.) 

Regarding claim 9.
Nishikawa discloses: 13a 


Regarding claim 10.
Nishikawa discloses: 13a 
 The semiconductor memory device according to claim 9, wherein at least a portion of the source line discharge circuit overlaps with the step structure in a vertical direction. (760 overlapping with step structure in vertical direction.)

Regarding claim 11.
Nishikawa discloses: 13a 
 The semiconductor memory device according to claim 8, further comprising: a plurality of bit lines (98)disposed on the memory cell array, and electrically coupled with the vertical channels;([0165])
 and a plurality of dummy bit lines disposed on the memory cell array, wherein at least a portion of the source line discharge circuit overlaps with the dummy bit lines in the vertical direction, and wherein the plurality of dummy bit lines are not electrically coupled to the vertical channels. ([0076] and [0135] [0176])


Regarding claim 13. Nishikawa discloses: 12
 The semiconductor memory device according to claim 11, further comprising: a plurality of dummy vertical channels (20, [0135])passing through the electrode layers and the interlayer dielectric layers below the plurality of dummy bit lines, wherein the plurality of dummy vertical channels are coupled to the source plate. (20 coupled to 10)


Regarding claim 15 Nishikawa discloses: 13a 
. The semiconductor memory device according to claim 8, wherein the discharge path comprises: a plurality of bottom wiring lines (780)disposed in the plurality of dielectric layers(780in dielectrics); and a plurality of bottom contact plugs(766 in dielectrics);  coupling the bottom wiring lines disposed in the plurality of dielectric layers and coupling uppermost bottom wiring lines and the discharge plate(766 coupled to 6’), and wherein the bottom contact plugs are aligned in the vertical direction on the source line discharge circuit.(766, 786 and 788 alligned in vertical direction) 



Nishikawa discloses Fig. 3a: 
 a plurality of memory structures each including a source plate and a memory cell array which is disposed on the source plate (132 142 on plate 10 [0069]); 
a discharge plate disposed on bottom surface of the source plates of the memory structures; (10)
a logic circuit disposed on a substrate below the discharge plate(742, [0079], 10 coupled to 780, to 742); and
 a plurality of discharge paths coupling the logic circuit and the discharge plate. (780 and 786 coupled to 742)

Regarding claim 18. Nishikawa discloses Fig. 3a: 
The semiconductor memory device according to claim 17, wherein the discharge plate is divided into a plurality of segments in correspondence to the source plates. (see fig. 3a, 6 in several segments corresponding to 10 above)

Regarding claim 19. The semiconductor memory device according to claim 18, wherein the logic circuit includes a plurality of source line discharge circuits which are coupled to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (U.S. Patent Application Publication No. 2019/0371800).



Regarding claim 12. Nishikawa discloses: 13a 
Nishikawa does not disclose: 
The semiconductor memory device according to claim 11, wherein the discharge plate is formed of a first material and the plurality of bit lines is formed of a second material, 
However, the materials may be different, and the conductivity will be different.  The conductivity could be smaller, larger or the same, and the melting points coud be different or the same. IT would have been obvious to try to make the device having the first material have a higher or lower melting point than the second for the obvious benefit of easing manufacturing of the device by allowing known and available materials used to make the device with no undue experimentation and no unexpected results. As such, the features of claim 12 would have bene obvious to one having ordinary skill in the art. See MPEP §2143.

Regarding claim 14. Nishikawa discloses: 13a 
Nishikawa does not disclose: 
The semiconductor memory device according to claim 8, wherein the discharge plate is formed of a first material and the source plate is formed of a third material, and wherein the first material has a smaller resistivity than the third material. 
However, the materials may be different, and the conductivity will be different.  The conductivity could be smaller, larger or the same.  IT would have been obvious to try to make the device having the first material have a smaller resistivity than the second for the obvious benefit of easing manufacturing of the device by allowing known and 

Regarding claim 16. Nishikawa discloses: 13a 
Nishikawa does not disclose: 
 The semiconductor memory device according to claim 15, wherein the discharge plate and the bottom wiring lines are formed of the same material. 
However, the materials may be different, or the same.    IT would have been obvious to try to make the device having the materials be the same for the obvious benefit of easing manufacturing of the device by allowing known and available materials used to make the device with no undue experimentation and no unexpected results. As such, the features of claim 16 would have bene obvious to one having ordinary skill in the art. See MPEP §2143.

Regarding claim 20. The semiconductor memory device according to claim 17, wherein
Nishikawa does not disclose:

However, the materials may be different, and the conductivity will be different.  The conductivity could be smaller, larger or the same.  IT would have been obvious to try to make the device having the first material have a smaller resistivity than the second for the obvious benefit of easing manufacturing of the device by allowing known and available materials used to make the device with no undue experimentation and no unexpected results. As such, the features of claim 20 would have bene obvious to one having ordinary skill in the art. See MPEP §2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898